GANTT, J.
A prosecution was commenced by the prosecuting attorney of Butler county by information against the defendant for an assault with intent to Mil Judge Jesse C. Sheppard, on December 3, 1906. Judge W. N. Evans of an adjoining circuit was called in to try the cause, on account of the disqualification of Judge Sheppard. Defendant was duly arraigned and pleaded not guilty, was tried and convicted and his sentence assessed at two years in the penitentiary and he was sentenced accordingly. From that sentence, he appealed to this court but after the cause had been briefed for the State the defendant and his attorney filed a formal- dismissal of his appeal, thus leaving the judgment of the circuit court in full force and effect.
Fox, P. J., and Burgess, J., concur.